Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 06/14/2022 (along with 132 AF/D by Lian-Chwan Yang) is duly acknowledged and entered.
Claim 8 has been canceled by applicant’s current claim amendments. 
	Claims 9-11 have been newly presented for examination (taken as part of elected group III).
Claims 1-7 and 9-11, as currently amended/presented are pending in this application.
Claims 1-6 remain withdrawn as non-elected inventions of groups I-II.
Claims 7 and 9-11 (elected invention of group III, taken as without traverse; directed to “A method for improving pork quality…”), as currently amended, have been examined on their merits in this action hereinafter.
132 Affidavit/Declaration
The declaration from submitted by Lian-Chwan Yang (for biological deposits under Budapest treaty, and statement regarding their public availability) under 37 CFR 1.132 filed 06/14/2022 is sufficient to overcome the 112(a) rejection of claims 7 and 8 based upon the evidence provided by applicants for submission under Budapest treaty along with the required assertion/statement for its public availability.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bryan Wong (applicant’s attorney of record) on 07/28/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 1-6 (non-elected inventions of groups I and II) have been canceled by this Examiner’s amendment.
Claims 7 and 9-11 (elected group III), as currently amended/presented by applicants on 06/14/2022 have been allowed.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process as claimed and currently amended by applicants (see instant claim 7, in particular) using combination of specific bacterial strains as recited in claim 7, has not been disclosed in the prior art of record (see also applicant’s remarks dated 06/14/2202, pages 4-5, in particular). In addition, applicants have disclosed superior results using the claimed process in pigs specifically for enhancing the quality of meat in terms of marbling as shown in Table 2 (and disclosure on pages 17-18, in particular) of the specification of record.  Instant process claims appear to be commensurate in scope with the superior showing by applicants on record. 
The 112-first rejection was also obviated by applicant’s submission of evidence (via 132 AF/D dated 6/14/2022) for biological deposits under Budapest treaty, and required statement for public availability, as already discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 7 and 9-11 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657